Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gerardot on 6/10/2022.
The claims have been amended as follows:
1.	(Currently Amended) A liquid stylet comprising:	a tube with a transparent portion and at least partially filled with a liquid;	a powering device in fluid communication with the tube;	a catheter located distally of the tube and attached in fluid communication with the tube, wherein the catheter is at least partially filled with the liquid;	a collection device located distally of the catheter and attached in fluid communication with the catheter, wherein the collection device is configured to engage a target area of a patient; and	an indicator contacting the liquid and located at least partially within the tube, wherein a position of the indicator within the tube is visible through the transparent portion,	wherein the indicator indicator such that the indicator moves proximally when the surrounding liquid moves proximally due to tissue collection at the collection device.
3. (Currently amended) The liquid stylet apparatus of claim 2, wherein the valve comprises a valve member with a channel, and wherein the liquid stylet apparatus further comprises:	a first state wherein fluid communication between the tube and the catheter is provided through the channel; and	a second state wherein the valve member seals the tube from the catheter, thereby preventing fluid communication through the channel.9.	(Currently Amended) A liquid stylet apparatus comprising:	a tube, wherein the tube is filled with a liquid, the liquid comprising a saline solution pre-filled within the tube;	an indicator located at least partially within the tube, wherein the indicator is fixed relative to liquid located immediately proximally and liquid located immediately distally of the indicator such that the indicator moves proximally when the surrounding liquid moves proximally due to tissue collection at a collection device;	a catheter located distally of, and in fluid communication with, the tube and at least partially filled with the liquid;	[[a]] the collection device, wherein the collection device is located at a distal end of the liquid stylet apparatus and in fluid communication with the catheter, wherein the collection device is configured to engage and draw a tissue sample from a patient; and	a powering device located proximally of the tube, the powering device actuatably providing vacuum for drawing the liquid from the catheter to the tube.
16.	(Canceled)
17.	(Canceled) 
19.	(Canceled)
20.	(Canceled)
21.	(Currently Amended) A liquid stylet apparatus comprising:	a tube with a transparent portion and at least partially filled with a liquid;	a powering device in fluid communication with the tube;	a catheter located distally of the tube and attached in fluid communication with the tube, wherein the catheter is at least partially filled with the liquid;	a collection device located distally of the catheter and attached in fluid communication with the catheter, wherein the collection device is configured to engage a target area of a patient; and	an indicator contacting the liquid and located at least partially within the tube, wherein a position of the indicator within the tube is visible through the transparent portion,	wherein the indicator is fixed relative to liquid located immediately proximally and liquid located immediately distally of the indicator such that the indicator moves proximally when the surrounding liquid moves proximally due to tissue collection at the collection device.

Reasons for Allowance
Claims 1-15, 18, and 21-22 are allowable. 
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art and search consideration, and numerous consults with primaries and supervisors, the claims are allowable. Particularly, the claim language drawn to: “an indicator contacting the liquid and located at least partially within the tube, wherein a position of the indicator within the tube is visible through the transparent portion, wherein the indicator is fixed relative to liquid located immediately proximally and liquid located immediately distally of the indicator such that the indicator moves proximally when the surrounding liquid moves proximally due to tissue collection at the collection device.” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791